Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-164927 on Form S-8 of Patient Safety Technologies, Inc. (the “Company”) of our report datedMarch 23, 2012, relating to our audits of the consolidated financial statements,which appear in this Annual Report on Form 10-K of Patient Safety Technologies, Inc. for the year ended December 31, 2011. /S/ SQUAR, MILNER, PETERSON, MIRANDA & WILLIAMSON, LLP Newport Beach, California March 23, 2012
